DISMISS and Opinion Filed February 27, 2019




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01221-CV

                            SHUMONE BURNETT, Appellant
                                        V.
                      DIRECT ACCESS CAPITAL HOLDINGS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-04771-E

                               MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                  Opinion by Chief Justice Burns
          When appellant failed to provide the required documentation or correspond with the Court
about the status of the reporter’s record, we ordered this appeal submitted without the reporter’s
record and ordered appellant to file her brief by January 19, 2019. When she did not file her brief
by that date, we cautioned her, by postcard dated January 23, 2019, that the failure to file the brief
by February 4, 2019 would result in the dismissal of this appeal. See TEX. R. APP. P. 38.8(a)(1).
To date, appellant has not filed her brief nor has she corresponded with the Court regarding this
appeal.
          Accordingly, we dismiss the appeal. See id. 38.8(a)(1); 42.3(b),(c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE

181221F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SHUMONE BURNETT, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-18-01221-CV       V.                      Trial Court Cause No. CC-18-04771-E.
                                                  Opinion delivered by Chief Justice Burns.
 DIRECT ACCESS CAPITAL                            Justices Whitehill and Molberg
 HOLDINGS, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DIRECT ACCESS CAPITAL HOLDINGS recover its
costs of this appeal from appellant SHUMONE BURNETT.


Judgment entered February 27, 2019




                                            –2–